26 F.3d 105
Michael AKINS;  Betty Akins, Plaintiffs-Appellees,v.Ronald J. RODRIGUEZ, Defendant-Appellee,American Nuclear Insurers, Inc., Defendant-Appellant.
No. 90-16163.
United States Court of Appeals,Ninth Circuit.
June 7, 1994.

Before:  GOODWIN, O'SCANNLAIN, and RYMER, Circuit Judges.

ORDER

1
On February 3, 1994, this court issued an opinion that affirmed the district court's decision to abstain from hearing this case because of a pending state case.  Akins v. Rodriguez, 15 F.3d 883 (9th Cir.1994).  On February 25, 1994, we stayed the mandate pending a sua sponte call for en banc reconsideration to determine whether our opinion conflicts with Intel Corp. v. Advanced Micro Devices, Inc., 12 F.3d 908 (9th Cir.1993).


2
On May 12, 1994, the parties filed a stipulation for dismissal of the entire action with prejudice.  Accordingly, this case is DISMISSED pursuant to the stipulation of the parties.


3
This court's opinion filed on February 3, 1994, is VACATED and the case is REMANDED with instructions to the district court to VACATE its judgment.  See United States v. Munsingwear, Inc., 340 U.S. 36, 71 S. Ct. 104, 95 L. Ed. 36 (1950).